Citation Nr: 1435838	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  08-14 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for migraine headache disability.  

2. Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1991 to March 1991.  He had active duty for training (ACDUTRA) from June 1990 to September 1990.  His DD Form 214 also indicates that he had one month and 29 days of active service prior to his 1990 ACDUTRA; however, it does not provide specific dates for such service.  The Veteran has averred he had service in 1989, and hospitalization records from July 1989 are consistent with his statements.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  This matter has been previously remanded by the Board in May 2010, December 2010, May 2013, and January 2014.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that another remand is required in this case.  Although the Board appreciates the significant detail provided by the March 2014 supplemental opinion, additional development is necessary.  The Veteran asserts that he has experienced progressively worsening headaches since he was hospitalized with an upper respiratory infection while in service in July 1989.  While the examiner has explained that the headaches the Veteran reported experiencing in and shortly after service do not meet the criteria for migraines, she has not discussed whether these in-service headaches are etiologically related to the Veteran's current headache disability.  Therefore, a supplemental opinion addressing this issue should be obtained upon remand.  

Although the claims file contains several medical opinions as to the Veteran's psychiatric disability, none of them address the Veteran's contention in a November 2006 statement in support of claim that his high temperature in July 1989 damaged his brain, and although this damage did not manifest immediately, the high fever caused his psychiatric condition.  A supplemental opinion addressing this theory should be obtained.  

A July 2013 treatment note indicates that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits for his bipolar disorder since 2011.  A July 2011 communication from the Veteran notes that the Veteran received benefits from the SSA in March 2011.  Upon remand, the AOJ should attempt to obtain documents related to the award of these SSA disability benefits.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request the Veteran's Social Security disability records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).  

2.  Thereafter, return the file to the March 2014 examiner, or another suitable medical professional with an appropriate expertise in neurological disorders, and request a supplemental opinion as to whether it is at least as likely as not (50 percent possibility or greater) that the Veteran's current headache disability is etiologically related to any event in service.  In particular, the examiner is asked to discuss the Veteran's report of experiencing progressively worsening headaches since service.  Even if the examiner finds that the headaches experienced in service do not meet the criteria of migraines, he or she is to explain whether it is at least as likely as not that these non-migraine headaches are etiologically related to the Veteran's current headache disability.  Put another way, the examiner is to address whether it is at least as likely as not that the Veteran's current headache disability began in service, but did not worsen to the point of meeting the criteria of migraines until after service.  

A complete rationale for all opinions must be provided.  

3.  Thereafter, forward the Veteran's claims file to the examiner who provided the April 2014 supplemental opinion, or another appropriate examiner, and request a supplemental opinion as to whether it is at least as likely as not (50 percent possibility or greater) that the Veteran has a psychiatric disability etiologically related to his service.  In particular, the examiner is asked to respond to the Veteran's belief, as articulated in the November 2006 statement, that his July 1989 hospitalization and fever caused his mental conditions, although the symptoms did not manifest immediately.  

A complete rationale for all opinions must be provided.  

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a Supplemental Statement of the Case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if warranted.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



